UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10924 CLAYTON WILLIAMS ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-2396863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Six Desta Drive - Suite 6500 Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No There were 11,352,051 shares of Common Stock, $.10 par value, of the registrant outstanding as of November7, 2007. CLAYTON WILLIAMS ENERGY, INC TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the three months and nine months ended September 30, 2007 and 2006 5 Consolidated Statements of Stockholders’ Equity for the nine months ended September 30, 2007 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 40 PART II.OTHER INFORMATION Item 1A. Risk Factors 41 Item 6. Exhibits 41 Signatures 42 2 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS September 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 9,522 $ 13,840 Accounts receivable: Oil and gas sales 37,691 23,398 Joint interest and other, net 20,219 17,810 Affiliates 823 2,436 Inventory 15,578 40,392 Deferred income taxes 505 505 Fair value of derivatives 4,872 23,729 Assets held for sale 25,484 - Prepaids and other 6,829 3,888 121,523 125,998 PROPERTY AND EQUIPMENT Oil and gas properties, successful efforts method 1,342,377 1,226,761 Natural gas gathering and processing systems 18,140 18,068 Contract drilling equipment 88,742 66,418 Other 16,919 15,848 1,466,178 1,327,095 Less accumulated depreciation, depletion and amortization (738,146 ) (682,286 ) Property and equipment, net 728,032 644,809 OTHER ASSETS Debt issue costs, net 7,312 8,104 Fair value of derivatives 51 1,785 Other 6,483 14,737 13,846 24,626 $ 863,401 $ 795,433 The accompanying notes are an integral part of these consolidated financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) LIABILITIES AND STOCKHOLDERS' EQUITY September 30, December 31, 2007 2006 (Unaudited) CURRENT LIABILITIES Accounts payable: Trade $ 82,435 $ 75,815 Oil and gas sales 26,969 14,222 Affiliates 2,218 1,407 Current maturities of long-term debt 24,375 17,397 Fair value of derivatives 41,205 29,722 Accrued liabilities and other 5,299 10,503 182,501 149,066 NON-CURRENT LIABILITIES Long-term debt 457,063 413,876 Deferred income taxes 35,274 36,409 Fair value of derivatives 4,370 21,281 Other 35,647 29,821 532,354 501,387 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, par value $.10 per share, authorized – 3,000,000 shares; none issued - - Common stock, par value $.10 per share, authorized – 30,000,000 shares; issued and outstanding – 11,352,051 shares in 2007 and 11,152,051 shares in 2006 1,135 1,115 Additional paid-in capital 120,025 113,965 Retained earnings 27,386 29,900 148,546 144,980 $ 863,401 $ 795,433 The accompanying notes are an integral part of these consolidated financial statements. 4 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 REVENUES Oil and gas sales $ 84,639 $ 61,519 $ 220,712 $ 188,143 Natural gas services 2,268 2,905 7,831 8,890 Drilling rig services 14,806 1,801 37,451 2,175 Gain on sales of assets 126 164 910 916 Total revenues 101,839 66,389 266,904 200,124 COSTS AND EXPENSES Production 20,851 16,467 55,969 47,363 Exploration: Abandonments and impairments 18,802 19,650 53,426 35,822 Seismic and other 1,236 3,678 3,706 9,366 Natural gas services 2,121 2,730 7,438 7,820 Drilling rig services 9,075 1,157 22,514 1,373 Depreciation, depletion and amortization 23,018 17,686 56,736 48,378 Impairment of property and equipment 7,979 12,914 9,023 12,914 Accretion of abandonment obligations 627 428 1,864 1,224 General and administrative 4,289 3,086 13,124 11,405 Loss on sales of assets 92 69 9,415 82 Total costs and expenses 88,090 77,865 233,215 175,747 Operating income (loss) 13,749 (11,476 ) 33,689 24,377 OTHER INCOME (EXPENSE) Interest expense (8,448 ) (5,328 ) (24,063 ) (14,628 ) Gain (loss) on derivatives (2,284 ) 26,734 (13,023 ) 25,407 Other 366 (1,583 ) 4,693 (515 ) Total other income (expense) (10,366 ) 19,823 (32,393 ) 10,264 Income before income taxes 3,383 8,347 1,296 34,641 Income tax expense (1,173 ) (2,842 ) (450 ) (7,754 ) Minority interest, net of tax (1,224 ) (156 ) (3,360 ) (196 ) NET INCOME (LOSS) $ 986 $ 5,349 $ (2,514 ) $ 26,691 Net income (loss) per common share: Basic $ 0.09 $ 0.49 $ (0.22 ) $ 2.46 Diluted $ 0.09 $ 0.48 $ (0.22 ) $ 2.38 Weighted average common shares outstanding: Basic 11,352 10,850 11,286 10,847 Diluted 11,521 11,205 11,286 11,220 The accompanying notes are an integral part of these consolidated financial statements. 5 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Common Stock No. of Par Paid-In Retained Shares Value Capital Earnings BALANCE, December 31, 2006 11,152 $ 1,115 $ 113,965 $ 29,900 Net loss and total comprehensive loss - - - (2,514 ) Issuance of stock through compensation plans 200 20 6,060 - BALANCE, September 30, 2007 11,352 $ 1,135 $ 120,025 $ 27,386 The accompanying notes are an integral part of these consolidated financial statements. 6 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (2,514 ) $ 26,691 Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization 56,736 48,378 Impairment of property and equipment 9,023 12,914 Exploration costs 53,426 35,822 (Gain) loss on sales of assets, net 8,505 (834 ) Deferred income taxes 450 7,754 Non-cash employee compensation 1,610 1,651 Unrealized (gain) loss on derivatives 15,163 (42,684 ) Settlements on derivatives with financing elements 18,950 23,311 Amortization of debt issue costs 953 1,022 Accretion of abandonment obligations 1,864 1,224 Minority interest, net of tax 3,360 196 Changes in operating working capital: Accounts receivable (15,089 ) 116 Accounts payable 15,876 3,073 Other (6,002 ) (2,152 ) Net cash provided by operating activities 162,311 116,482 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property and equipment (180,112 ) (188,606 ) Additions to equipment of Larclay JV. (27,403 ) (46,126 ) Proceeds from sales of property and equipment 1,653 1,083 Change in equipment inventory 16,265 1,039 Other (14,217 ) 2,626 Net cash used in investing activities (203,814 ) (229,984 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 48,000 93,700 Proceeds from long-term debt of Larclay JV 8,727 45,761 Repayments of long-term debt - (12 ) Repayments of long-term debt of Larclay JV (6,562 ) - Proceeds from sale of common stock 5,970 175 Settlements on derivatives with financing elements (18,950 ) (23,311 ) Net cash provided by financing activities 37,185 116,313 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (4,318 ) 2,811 CASH AND CASH EQUIVALENTS Beginning of period 13,840 5,935 End of period $ 9,522 $ 8,746 SUPPLEMENTAL DISCLOSURES Cash paid for interest, net of amounts capitalized $ 27,555 $ 17,996 The accompanying notes are an integral part of these consolidated financial statements. 7 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) 1. Nature of Operations Clayton Williams Energy, Inc. (a Delaware corporation) and its subsidiaries (collectively, the “Company” or “CWEI”) is an independent oil and gas company engaged in the exploration for and development and production of oil and natural gas primarily in its core areas in Texas, Louisiana and New Mexico.Approximately 20% of the Company’s outstanding common stock is beneficially owned by Clayton W. Williams, Jr. (“Mr.Williams”), Chairman of the Board and Chief Executive Officer of the Company, and approximately 27% is owned by a partnership in which Mr.Williams’ adult children are limited partners. Substantially all of the Company’s oil and gas production is sold under short-term contracts which are market-sensitive.Accordingly, the Company’s financial condition, results of operations, and capital resources are highly dependent upon prevailing market prices of, and demand for, oil and natural gas.These commodity prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond the control of the Company.These factors include the level of global demand for petroleum products, foreign supply of oil and gas, the establishment of and compliance with production quotas by oil-exporting countries, weather conditions, the price and availability of alternative fuels, and overall economic conditions, both foreign and domestic. 2. Presentation The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management of the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ materially from those estimates. The consolidated financial statements include the accounts of Clayton Williams Energy, Inc., its wholly-owned subsidiaries and the accounts of the Larclay JV (see Note 12).The Company also accounts for its undivided interests in oil and gas limited partnerships using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are consolidated with other operations.All significant intercompany transactions and balances associated with the consolidated operations have been eliminated. In the opinion of management, the Company's unaudited consolidated financial statements as of September 30, 2007 and for the interim periods ended September 30, 2007 and 2006 include all adjustments which are necessary for a fair presentation in accordance with accounting principles generally accepted in the United States.These interim results are not necessarily indicative of the results to be expected for the year ending December31, 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December31, 2006. 3. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.159 The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No.115 (“SFAS159”).SFAS159 permits an entity to choose to measure many financial instruments and certain other items at fair value. The fair value option established by SFAS159 permits all entities to choose to measure eligible items at fair value at specified election dates. Unrealized 8 gains and losses on items for which the fair value option has been elected are to be recognized in earnings at each subsequent reporting date. SFAS 159 is effective for financial statements issued for fiscal years beginning after November15, 2007. The effect of adopting SFAS 159 has not been determined, but it is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. In September 2006, the FASB issued SFAS No.157 Fair Value Measurements (“SFAS157”), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. SFAS 157 is effective for fiscal years beginning after December15, 2007. The Company plans to adopt SFAS 157 beginning in the first quarter of 2008. The Company is currently evaluating the impact, if any, the adoption of SFAS 157 will have on its consolidated financial position or results of operations. In September 2006, the SEC issued Staff Accounting Bulletin No.108 (“SAB 108”), which became effective on January1, 2007. SAB 108 provides guidance on the consideration of the effects of prior period misstatements in quantifying current year misstatements for the purpose of a materiality assessment. SAB 108 requires an entity to evaluate the impact of correcting all misstatements, including both the carryover and reversing effects of prior year misstatements, on current year financial statements. If a misstatement is material to the current year financial statements, the prior year financial statements should also be corrected, even though such revision was, and continues to be, immaterial to the prior year financial statements. Correcting prior year financial statements for immaterial errors would not require previously filed reports to be amended. Such correction should be made in the current period filings. The adoption of SAB108 had no effect on the Company’s consolidated financial statements. In June 2006, the FASB issued Interpretation No.48 Accounting for Uncertainty in Income Taxes (“FIN48”) to clarify the manner in which enterprises account for uncertainties in their provisions for income taxes.Generally, the standard presented by FIN48 is a “more likely than not” standard and is intended to enhance the relevancy and comparability of financial reporting by companies.FIN48 is effective for fiscal years beginning after December31, 2006.The Company adopted FIN48 effective January 1, 2007 (see Note 11). 4. Long-Term Debt Long-term debt consists of the following: September 30, December 31, 2007 2006 (In thousands) 7¾% Senior Notes, due 2013 $ 225,000 $ 225,000 Secured bank credit facility, due May 2009 188,000 140,000 Secured term loan of Larclay JV, due June 2011 68,438 66,273 481,438 431,273 Less current maturities(a) (24,375 ) (17,397 ) $ 457,063 $ 413,876 (a)Consists of current portion of term loan of Larclay JV. 7¾% Senior Notes due 2013 In July 2005, the Company issued, in a private placement, $225million of aggregate principal amount of 7¾% Senior Notes due 2013 (“Senior Notes”).The Senior Notes were issued at face value and bear interest at 7¾% per year, payable semi-annually on February 1 and August 1 of each year, beginning February 1, 2006.After the payment of typical transaction expenses, net proceeds of approximately $217million were used to repay all amounts outstanding under the secured bank credit facilities and for general corporate purposes, including the funding of planned exploration and development activities. 9 At any time prior to August 1, 2008, the Company may redeem up to 35% of the aggregate principal amount of the Senior Notes with the proceeds of certain equity offerings at a redemption price of 107.75% of the principal amount, plus accrued and unpaid interest.In addition, prior to August 1, 2009, the Company may redeem some or all of the Senior Notes at a redemption price equal to 100% of the principal amount of the Senior Notes to be redeemed, plus a make-whole premium, plus any accrued and unpaid interest.On and after August 1, 2009, the Company may redeem some or all of the Senior Notes at redemption prices (expressed as percentages of principal amount) equal to 103.875% for the twelve-month period beginning on August1, 2009, 101.938% for the twelve-month period beginning on August 1, 2010, and 100.00% beginning on August 1, 2011, for any period thereafter, in each case plus accrued and unpaid interest. The Indenture governing the Senior Notes restricts the ability of the Company and its restricted subsidiaries to:(i)borrow money; (ii)issue redeemable and preferred stock; (iii)pay distributions or dividends; (iv)make investments; (v)create liens without securing the Senior Notes; (vi)enter into agreements that restrict dividends from subsidiaries; (vii)sell certain assets or merge with or into other companies; (viii)enter into transactions with affiliates; (ix)guarantee indebtedness; and (x)enter into new lines of business.The Company was in compliance with these covenants at September 30, 2007. Secured Bank Credit Facility The Company’s secured bank credit facility provides for a revolving loan facility in an amount not to exceed the lesser of the borrowing base, as established by the banks, or that portion of the borrowing base determined by the Company to be the elected borrowing limit. The borrowing base, which is based on the discounted present value of future net revenues from oil and gas production, is subject to redetermination at any time, but at least semi-annually in May and November, and is made at the discretion of the banks. If, at any time, the redetermined borrowing base is less than the amount of outstanding indebtedness, the Company will be required to (i) pledge additional collateral, (ii) prepay the excess in not more than five equal monthly installments, or (iii) elect to convert the entire amount of outstanding indebtedness to a term obligation based on amortization formulas set forth in the loan agreement. Substantially all of the Company’s oil and gas properties are pledged to secure advances under the credit facility.At September 30, 2007, the borrowing base established by the banks was $275million, with no monthly commitment reductions. After allowing for outstanding letters of credit totaling $804,000, the Company had $86.2million available under the credit facility at September 30, 2007. The revolving credit facility provides for interest at rates based on the agent bank’s prime rate plus margins ranging from .25% to 1%, or if elected by the Company based on LIBOR plus margins ranging from 1.5% to 2.25%.The Company also pays a commitment fee on the unused portion of the revolving credit facility.Interest and fees are payable at least quarterly.The effective annual interest rate on borrowings under the credit facility, excluding bank fees and amortization of debt issue costs, for the nine months ended September 30, 2007 was 7.4%. The loan agreement applicable to the revolving credit facility contains financial covenants that are computed quarterly.The working capital covenant requires the Company to maintain a ratio of current assets to current liabilities of at least 1 to 1.Another financial covenant under the credit facility requires the Company to maintain a ratio of indebtedness to cash flow of no more than 3 to1.The computations of current assets, current liabilities, cash flow and indebtedness are defined in the loan agreement.The Company was in compliance with all financial and non-financial covenants at September 30, 2007. Secured Term Loan of Larclay JV In connection with the Company’s investment in Larclay JV (see Note 12), Larclay JV obtained a $75million secured term loan facility from a lender to finance the construction and equipping of 12 new drilling rigs.The Larclay JV term loan is secured by substantially all of the assets of Larclay JV.Initially, the Company pledged additional collateral in the form of a $19million letter of credit.In February 2007, the letter of credit was cancelled and replaced by a $19.5million guaranty from the Company.In March 2007, the Company issued a $5 million letter of credit which expired in June 2007 as additional collateral under the term loan to cover any temporary shortfall in collateral value caused by delays in completing construction of the final drilling rigs being financed by the lender.Concurrently, the guaranty was amended to limit the Company’s combined credit exposure under the guaranty and the letter of credit to $19.5 million.Although the Company is not a maker on the LarclayJV term loan, it is providing partial credit support for the LarclayJV term loan and is required to fully consolidate the accounts of Larclay JV under FASB Interpretation No.46R Consolidation of Variable Interest Entities – an Interpretation of ARB No.51 (as amended) (“FIN 46R”). 10 The Larclay JV term loan, as amended, bears interest at a floating rate based on a LIBOR average, plus 3.25%, and provides for monthly interest payments through June 2007 and monthly principal and interest payments thereafter sufficient to retire the principal balance by 35% in the first year, 25% in each of the next two years, and 15% in the fourth year.Two voluntary prepayments of $10 million each may be made in 2008 and 2009 without a prepayment penalty.The Larclay JV term loan prohibits Larclay JV from making any cash distributions to the Company or Lariat until the balance on the term loan is fully repaid, and repayments by Larclay JV of any loans by the Company or Lariat are subordinated to the loans outstanding under the term loan and are subject to other restrictions.At September 30, 2007, the effective interest rate on the LarclayJV term loan was 8.5%. 5.Other Non-Current Liabilities Other non-current liabilities consist of the following: September 30, December 31, 2007 2006 (In thousands) Abandonment obligations $ 28,840 $ 27,846 Minority interest, net of tax 4,434 1,074 Other taxes payable 1,585 - Other 788 901 $ 35,647 $ 29,821 Changes in abandonment obligations for the nine months ended September 30, 2007 and 2006 are as follows: Nine Months Ended September 30, 2007 2006 (In thousands) Beginning of period $ 27,846 $ 19,447 Additional abandonment obligations from new wells 732 834 Sales or abandonments of properties (1,602 ) (195 ) Revisions of previous estimates - (17 ) Accretion expense 1,864 1,224 End of period $ 28,840 $ 21,293 6. Compensation Plans Stock-Based Compensation The Company has reserved 1,798,200 shares of common stock for issuance under the 1993 Stock Compensation Plan (“1993 Plan”).The 1993 Plan provides for the issuance of nonqualified stock options with an exercise price which is not less than the market value of the Company’s common stock on the date of grant.All options granted through September 30, 2007 expire 10 years from the date of grant and become exercisable based on varying vesting schedules.The Company issues new shares, not repurchased shares, to option holders that exercise stock options under the 1993 Plan. The Company has reserved 86,300 shares of common stock for issuance under the Outside Directors Stock Option Plan (“Directors Plan”).Since the inception of the Directors Plan, the Company has issued options covering 48,000 shares of common stock at option prices ranging from $3.25 to $41.74 per share.All outstanding options expire 10 years from the grant date and are fully exercisable upon issuance. 11 The following table sets forth certain information regarding the Company’s stock option plans as of and for the nine months ended September 30, 2007: Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term in Years Value (a) Outstanding at January 1, 2007 1,009,485 $ 22.27 Granted 4,000 $ 36.31 Exercised (b) (200,000 ) $ 29.85 Outstanding at September 30, 2007 813,485 $ 20.47 5.3 $ 10,189,528 Vested at September 30, 2007 813,485 $ 20.47 5.3 $ 10,189,528 Exercisable at September 30, 2007 813,485 $ 20.47 5.3 $ 10,189,528 (a)Based on closing price at September 30, 2007 of $33.00 per share. (b)Cash received for options exercised totaled $6million. The following table summarizes information with respect to options outstanding at September 30, 2007, all of which are currently exercisable. Outstanding and Exercisable Options Weighted Weighted Average Average Remaining Exercise Life in Shares Price Years Range of exercise prices: $5.50 33,485 $5.50 1.6 $10.00 - $19.74 462,000 $ 17.49 4.6 $22.90 - $41.74 318,000 $ 26.38 6.8 813,485 $ 20.47 5.3 The following table presents certain information regarding stock-based compensation amounts for the nine months ended September 30, 2007 and 2006. Nine Months Ended September 30, 2007 2006 (In thousands, except per share) Weighted average grant date fair value of options granted per share $ 27.56 $ 31.91 Intrinsic value of options exercised $ 228 $ 1,374 Stock-based employee compensation expense $ 110 $ 128 Tax benefit $ (39 ) $ (45 ) Net stock-based employee compensation expense $ 71 $ 83 After-Payout Incentive Plan The Compensation Committee of the Board of Directors has adopted an incentive plan for officers, key employees and consultants, excluding Mr.Williams, who promote the Company’s drilling and acquisition programs.Management’s objective in adopting this plan is to further align the interests of the participants with those of the Company by granting the participants an after-payout interest in the production developed, directly or indirectly, by the participants.The plan generally provides for the creation of a series of partnerships or participation arrangements (“APO Arrangements”) between the Company and the participants to which the Company contributes a portion of its economic interest in wells drilled or acquired within certain areas.Generally, the Company pays all costs and receives all revenues until it has recovered all of its costs, plus interest (“payout”).At payout, the participants receive 99% to 100% of all subsequent revenues and pay 99% to 100% of all subsequent expenses attributable to the APO Arrangements. 12 Between 3% and 7.5% of the Company’s economic interests in specified wells drilled or acquired by the Company subsequent to October 2002 are subject to APO Arrangements (excluding properties acquired in a merger with Southwest Royalties, Inc. in May 2004).The Company records its allocable share of the assets, liabilities, revenues, expenses and oil and gas reserves of these APO Arrangements in its consolidated financial statements.The Company recognized $1.5 million of non-cash compensation expense during each of the nine-month periods ended September 30, 2007 and 2006 for the estimated fair value of the APO Arrangements granted during those periods. SWR Reward Plan In January 2007, the Company granted awards under the Southwest Royalties Reward Plan (the “SWR Reward Plan”), a one-time incentive plan designed to reward eligible employees and other service providers for continued quality service to the Company, and to encourage retention of those employees and service providers by providing them the opportunity to receive bonus payments that are based on certain profits derived from a portion of the Company’s working interest in the RS Windham C3 well in Upton County, Texas.Eligible participants in the SWR Reward Plan include those officers, key employees and consultants, excluding Mr.Williams, who made significant contributions to the acquisition and development of Southwest Royalties, Inc. The SWR Reward Plan provides for quarterly cash bonuses to the participants, as a group, equal to the after-payout cash flow from a 22.5% working interest in the RS Windham C3 well.Two-thirds of the quarterly bonus amount is payable to the participants until the full vesting date of October 25, 2011.After the full vesting date, the deferred portion of the quarterly bonus amount, with interest at 4.83% per year, as well as 100% of all subsequent quarterly bonus amounts, are payable to participants.The quarterly bonus amounts are allocated among the participants based on each participant’s bonus percentage. To continue as a participant in the SWR Reward Plan, participants must remain in the employment or service of the Company through the full vesting date.Participants who remain in the employment or service of the Company through the full vesting date will continue as participants for the duration of the SWR Reward plan, subject to certain restrictions.The full vesting date may occur sooner than October 25, 2011 in the event of a change of control or sale transaction, as defined in the SWR Reward Plan. The Company recognizes compensation expense related to the SWR Reward Plan over the vesting period.For the nine months ended September 30, 2007, the Company recorded compensation expense of $104,000 for the SWR Reward Plan. 7. Assets Held For Sale The Company has entered into a definitive purchase and sale agreement to sell its oil and gas assets in Pecos County, Texas, for $21 million, net of estimated closing costs.The sale was completed in November 2007.The Company expects to record a gain of approximately $13 million in the fourth quarter of 2007 and has included $8million in assets held for sale for the net book value of those assets. Also included in assets held for sale is $17.5 million for the estimated fair value of two 2,000 horsepower drilling rigs and related components that the Company has designated as held for sale assets under SFAS No. 144 Accounting for Impairment or Disposal of Long-Lived Assets.In accordance with this action, the Company recorded a $5.1 million charge which was included in impairment of property and equipment. 8. Derivatives Commodity Derivatives From time to time, the Company utilizes commodity derivatives, consisting of swaps, floors and collars, to attempt to optimize the price received for its oil and gas production.When using swaps to hedge oil and natural gas production, the Company receives a fixed price for the respective commodity and pays a floating market price as defined in each contract (generally NYMEX futures prices), resulting in a net amount due to or from the counterparty.In floor transactions, the Company receives a fixed price (put strike price) if the market price falls below the put strike price for the respective commodity.If the market price is greater than the put strike price, no payments are due from either party.Costless collars are a combination of puts and calls, and contain a fixed floor 13 price (put strike price) and ceiling price (call strike price).If the market price for the respective commodity exceeds the call strike price or falls below the put strike price, then the Company receives the fixed price and pays the market price.If the market price is between the call and the put strike prices, no payments are due from either party.Commodity derivatives are settled monthly as the contract production periods mature. The following summarizes information concerning the Company’s net positions in open commodity derivatives applicable to periods subsequent to September 30, 2007.The settlement prices of commodity derivatives are based on NYMEX futures prices. Collars: Gas Oil MMBtu (a) Floor Ceiling Bbls Floor Ceiling Production Period: 4th Quarter 2007 459,000 $ 4.00 $ 5.18 141,000 $ 23.00 $ 25.20 1st Quarter 2008 434,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 2nd Quarter 2008 426,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 3rd Quarter 2008 419,000 $ 4.00 $ 5.15 128,000 $ 23.00 $ 25.07 1,738,000 533,000 Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 4th Quarter 2007 2,400,000 $ 8.34 225,000 $ 72.75 1st Quarter 2008 1,800,000 $ 8.26 - $ - 2nd Quarter 2008 1,500,000 $ 8.16 150,000 $ 65.60 3rd Quarter 2008 1,500,000 $ 8.16 150,000 $ 65.60 4th Quarter 2008 1,500,000 $ 8.16 150,000 $ 65.60 8,700,000 675,000 (a)One MMBtu equals one Mcf at a Btu factor of 1,000. In July 2006, the Company terminated certain fixed-price oil swaps covering 75,000 barrels at a price of $80.45 per barrel from October 2007 through December 2007, resulting in an aggregate loss of approximately $589,000, which is being paid to the counterparty monthly during 2007. In September 2007, the Company also terminated certain fixed-priced oil swaps covering 270,000 barrels at a price of $78.64 from January 2008 through March 2008 and a price of $76.65 from April 2008 through December 2008, resulting in an aggregate loss of approximately $3.3 million, which will be paid to the counterparty monthly during 2008. Interest Rate Derivatives The Company is a party to two interest rate swaps.Under these derivatives, the Company pays a fixed rate for the notional principal balances and receives a floating market rate based on LIBOR.The interest rate swaps are settled quarterly.The following summarizes information concerning the Company’s net positions in open interest rate swaps applicable to periods subsequent to September 30, 2007. Interest Rate Swaps: Principal Fixed Libor Balance Rates Period: October 1, 2007 to September 24, 2008 $ 100,000,000 4.73 % October 1, 2007 to November 1, 2007 $ 50,000,000 5.19 % November 1, 2007 to November 1, 2008 $ 45,000,000 5.73 % 14 Accounting For Derivatives The Company accounts for its derivatives in accordance with SFAS No.133
